 Case 20-62468-sms                Doc 17 Filed 06/20/20 Entered 06/21/20 01:08:20                                   Desc Imaged
                                       Certificate of Notice Page 1 of 2
                                        UNITED STATES BANKRUPTCY COURT

                                                  Northern District of Georgia


In     Debtor(s)
Re:    Wondalyn Shante Bailey                                        Case No.: 20−62468−sms
       233 Long Drive                                                Chapter: 7
       McDonough, GA 30253                                           Judge: Sage M. Sigler

       xxx−xx−7241



                                            NOTICE SETTING DEADLINE FOR
                                              FILING PROOFS OF CLAIM

     You were previously notified that the schedules of the Debtor(s) disclosed no assets available for distribution to
creditors. The Trustee now reports that funds may be available for distribution.
     Therefore, you are hereby notified that, if you wish to participate in any distribution which may be paid from the
estate, you must file a proof of claim on or before:


                                            Non−government proof of claim: 9/16/20



                                              Government proof of claim: 09/16/20


                                              File with:
                                              United States Bankruptcy Court
                                              1340 United States Courthouse
                                              75 Ted Turner Drive SW
                                              Atlanta, GA 30303


Use Official Form B410 to file a claim. To file electronically visit www.ganb.uscourts.gov and access the ePOC tab. To obtain a claim form
                                      (B410) visit www.ganb.uscourts.gov and access the Forms tab.

                       If you have already filed your proof of claim, it is not necessary to refile.




                                                                                            M. Regina Thomas
                                                                                            Clerk of Court
                                                                                            U.S. Bankruptcy Court
Dated: June 18, 2020
Form ntcpoc
      Case 20-62468-sms               Doc 17 Filed 06/20/20 Entered 06/21/20 01:08:20                                Desc Imaged
                                           Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 20-62468-sms
Wondalyn Shante Bailey                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: kdh                          Page 1 of 1                          Date Rcvd: Jun 18, 2020
                                      Form ID: ntcpoc                    Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 20, 2020.
db             +Wondalyn Shante Bailey,   233 Long Drive,   McDonough, GA 30253-6698
22928014       +Capital One Bank USA, NA,   c/o Aldridge Pite, Haan LLP,   PO Box 52815,
                 Atlanta, GA 30355-0815
22928017       +Carrington Mortgage Services,   Attn: Bankruptcy,   Po Box 3730,   Anaheim, CA 92803-3730
22928023       +LoanDepot,   Attn: Bankruptcy,   Po Box 250009,   Plano, TX 75025-0009
22928026       +Wellstar Atlanta Med. Center,   attn: Patient Accounts,   303 Parkway Drive, NE,
                 Atlanta, GA 30312-1212

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BSGHAYS.COM Jun 19 2020 02:03:00       S. Gregory Hays,    Hays Financial Consulting, LLC,
                 Suite 555,    2964 Peachtree Road,   Atlanta, GA 30305-4909
cr             +EDI: RMSC.COM Jun 19 2020 02:03:00       Synchrony Bank,   c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
22928013       +EDI: TSYS2.COM Jun 19 2020 02:03:00       Barclays Bank Delaware,    Attn: Bankruptcy,
                 Po Box 8801,    Wilmington, DE 19899-8801
22928015       +EDI: CAPITALONE.COM Jun 19 2020 02:03:00       Capital One Bank, USA, NA,    Attn: Bankruptcy,
                 Po Box 30285,    Salt Lake City, UT 84130-0285
22928018       +E-mail/Text: legal@castlecredit.com Jun 18 2020 22:33:22        Castle Credit Co Holdings, LLC,
                 Attn: Bankruptcy,    20 N Wacker Dr, Ste 2275,    Chicago, IL 60606-3096
22928019       +EDI: WFNNB.COM Jun 19 2020 02:03:00       Comenity Bank/Lane Bryant,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
22928020       +E-mail/PDF: creditonebknotifications@resurgent.com Jun 18 2020 22:35:08         Credit One Bank,
                 Attn: Bankruptcy Department,    Po Box 98873,    Las Vegas, NV 89193-8873
22928021        EDI: GADEPTOFREV.COM Jun 19 2020 02:03:00       GA Dept. of Revenue,    ACCS REC Colls. Sect.,
                 1800 Century Blvd NE # 9100,    Atlanta, GA 30345
22928022        EDI: IRS.COM Jun 19 2020 02:03:00       I.R.S. Insolvency Unit,    PO Box 7346,
                 Philadelphia, PA 19101-7346
22929541       +EDI: PRA.COM Jun 19 2020 02:03:00       PRA Receivables Management, LLC,    PO Box 41021,
                 Norfolk, VA 23541-1021
22928024       +EDI: RMSC.COM Jun 19 2020 02:03:00       Syncb/hhgreg,   Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
22928025       +EDI: RMSC.COM Jun 19 2020 02:03:00       Synchrony Bank/ JC Penneys,    Attn: Bankruptcy,
                 Po B 965064,    Orkando, FL 32896-5064
22928640        E-mail/Text: usagan.bk@usdoj.gov Jun 18 2020 22:32:49        United States Attorney,
                 Northern District of Georgia,    75 Ted Turner Drive SW, Suite 600,     Atlanta GA 30303-3309
                                                                                                TOTAL: 13

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
22928016*        +Capital One Bank, USA, NA,   Attn: Bankruptcy,   Po Box 30285,                      Salt Lake City, UT 84130-0285
                                                                                                                 TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 20, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 18, 2020 at the address(es) listed below:
              Eric E. Thorstenberg   on behalf of Debtor Wondalyn Shante Bailey ethorstenberglaw@gmail.com,
               eetesq@gmail.com
              Office of the United States Trustee   ustpregion21.at.ecf@usdoj.gov
              S. Gregory Hays   ghays@haysconsulting.net, saskue@haysconsulting.net;GA32@ecfcbis.com
                                                                                            TOTAL: 3
